127 S.E.2d 788 (1962)
258 N.C. 60
Zeno RATCLIFF, Sr.,
v.
Edward N. RODMAN, Chairman, Beaufort County Board of Elections, the Beaufort County Board of Elections, the Individual Members of the Beaufort County Board of Elections, Edward N. Rodman, Zeno Ratcliff, Jr., and Alton Mills.
No. 31.
Supreme Court of North Carolina.
October 31, 1962.
*789 John A. Wilkinson, Washington, for plaintiff.
L. H. Ross, Washington, for appellees.
T. W. Bruton, Atty. Gen., and Asst. Atty. Gen., James F. Bullock, Amicus Curiae.
MOORE, Justice.
The question plaintiff seeks to present on this appeal is academic. The sole relief sought by plaintiff is the issuance of a writ of mandamus requiring the Beaufort County Board of Elections "to permit the filing of plaintiff for the nomination of the Republican Party as Representative of Beaufort County in the Lower House of the General Assembly of the State of North Carolina without the necessity of taking" the pledge as provided for in G.S. § 163-119. In short, he desires to be a candidate in the Primary Election of 26 May 1962. That Election has been held. Saunders v. Bulla, 232 N.C. 578, 61 S.E.2d 607; Nance v. City of Winston-Salem, 229 N.C. 732, 51 S.E.2d 185; Penland v. Gowan, 229 N.C. 449, 50 S.E.2d 182; Rousseau v. Bullis, 201 N.C. 12, 158 S.E. 553. Any attempt to grant relief at this juncture would avail him nothing. Should there be a determination on the merits favorable to plaintiff's contention, he could not be certified as the nominee of his Party. Who can say, had he been permitted to file, that one or more persons unfavorable to his candidacy would not also have filed? It is too late for him to become an official nominee of his Party.
Where the question presented to this Court for decision is academic, the prevailing practice is to dismiss the appeal. Eller v. Wall, 229 N.C. 359, 49 S.E.2d 758; Efird v. Board of Com'rs for Forsyth, 217 N.C. 691, 9 S.E.2d 466.
Appeal dismissed.
RODMAN, J., took no part in the consideration or decision of this case.